Appeal from an interlocutory order granting a temporary injunction. Subsequently to the appeal from this order the cause was tried in the court below on its merits, and temporary injunction made perpetual. From this latter judgment an appeal was taken to this court, and the trial court's judgment reversed, and judgment rendered in favor of appellants, the defendants below. See opinion in No. 6832, Railroad Commission, etc., v. J. G. Bass, 10 S.W.2d 586, this day decided.
The holding in cause No. 6832 controls in the appeal at bar. The order appealed from is therefore set aside, and the temporary injunction dissolved.
Injunction dissolved.